DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2019-08-05 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7, 9, 12-15, 17-20 of U.S. Patent No. 10448268. 
Claim(s) 1-7, 9, 12-15, 17-20
The claims are unpatentable over claim(s) of U.S. Patent No 10448268 as mapped below. The instant claims are effectively a broader version of their corresponding claims in US10448268 and therefore anticipate the claims in US10448268. With regards to wording differences - Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.

Instant Application Claim
US10448268 CLAIM
1 (method)
1 (method)
2
1
3
2
4
3

4
6
5
7
6
8
-
9
7
10
-
11
-
12 (CRM)
8
13
8
14
9
15
10
16
-
17 (Apparatus)
15
18
15
19
16
20
18


35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) :
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
The identified claim limitation(s) is/are: 
Claim(s) 1-3, 7, 9-20
receiving, by (and other various actions) a user-plane element
		generic holder: a user-plane element
		functional language: receiving by, determining by, etc
Claim(s) 8
	a plurality of user plane elements 
		generic holder: a plurality of user plane elements
		functional language: determining performed by at least one of
Claim(s) 4, 5, 7-11, 15-16
communicating the restoration information to (and other various actions) a control-plane element
		generic holder: a control-plane element
		functional language: receiving restoration information


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 3, 14, 19
The claim(s) recite variants of:
determining a classification for the packet flow based on a determination that the restoration information associated with the packet flow is not stored at the user-plane element, 
Base claim 1 recites
applying one or more policies to the packet flow based on a determination that the restoration information associated with the packet flow is stored at the user-plane element, 
The claims are in written in such a manner that the determining and applying steps are required to occur such that the respective “based on a determining that…” also occurs. However, one condition requires that a determination is made that the restoration information is stored and the other condition conflictingly requires that the restoration information is not stored. Consequently, the claims are unclear of whether the restoration information is stored or not.
Examiner recommends:
in response to determining that the restoration information…is stored, applying…
in response to determining that the restoration information…is not stored, determining…

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being unpatentable over Sherwood (NPL_Sherwood: “FlowVisor: A Network Virtualization Layer” 2009)
Claim(s) 1, 12, 17
Sherwood teaches 
receiving, by a user-plane element, at least one data packet of a packet flow associated with a subscriber; [An open flow switch, which handles user plane data, receives one or more packet flows. In some cases, the packet flow is associated with a particular set of users (i.e., a subscriber). For example, packet flows corresponding to traffic for the set of users that have opted into Bob’s experimental network. <FIGs. 1; Section: 3. FLOWVISOR ARCHITECTURE >]
determining, by the user-plane element, whether restoration information associated with the packet flow is stored at the user-plane element; and [Upon receiving a packet, the openflow switch checks the flow entries (table entry), rules, policies and/or combination thereof stored at the switch that is matches with the packet’s flow. <FIGs. 2, 3; Section: 3.3 System Description >]
applying one or more policies to the packet flow based on a determination that the restoration information associated with the packet flow is stored at the user-plane element, 3.3 System Description >]
wherein the restoration information comprises a rule associated with the packet flow. [First interpretation: The flow entries for forwarding packets (forwarding rules in in each forwarding table entry) for a flow be considered rule (<FIGs. 1, 2 ; Section: 3.1 Flowspace, 4.3 Switch CPU Isolation, APPENDIX A. BRIEF OPENFLOWDESCRIPTION>. Second interpretation: Rules corresponding to the slice policies can also be mapped to the claimed rules since the rules are part of the stored information that the Openflow switch checks upon receive a packet’s flow <Section: 3.4 Slice Definition Policy>]
With regards to apparatus/CRM claims 12, 17 Sherwood teaches the embodiments carried out by an Openflow network switch that includes a processor and executable code <FIG. 1, 2, 9>

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sherwood (NPL_Sherwood: “FlowVisor: A Network Virtualization Layer” 2009) in view of Su_620 (US20180131620), and further view of YAN_255 (US20200359255)
Claim(s) 4, 15
Sherwood does not explicitly teach
further comprising:
	prior to receiving the at least one data packet, determining a classification for the packet flow using a prior packet flow associated with the subscriber; and
	communicating the restoration information to a control-plane element.
However in a similar endeavor, Su_620 teaches
	prior to receiving the at least one data packet, determining a classification for the packet flow using a prior packet flow associated with the subscriber; and Classification operations includes classifying a current flow using historical flow data associated with. e.g., an IP address which would be associated with a network device and its associated user/subscriber. The current flow would have multiple packets and therefore in view of a subsequent packet of the flow, the determination of the classification would occur prior to receiving the subsequent packet. <FIG(s). 1, 3, 4, 5, 6; para. 0008, 0045-0067>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood with the embodiment(s) disclosed by Su_620. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved classification techniques for flows and QoS. See para. 0001-0003.
However in a similar endeavor, YAN_255 teaches
	communicating the restoration information to a control-plane element. QoS processing network element sends service flow table to an SDN controller. SDN controller functions in an equivariant manner as the claimed control-plane element and the service flow table, which is information used to control packet flow at switches, functions in an equivariant manner as the claimed restoration information. <para. 0020, 0030>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood and 
Claim(s) 11
Sherwood does not explicitly teach
further comprising:
	determining, by the user-plane element, an updated classification for the packet flow associated with the subscriber; and
	sending a communication to a control-plane element to update the restoration information associated with the packet flow.
However in a similar endeavor, Su_620 teaches
	determining, by the user-plane element, an updated classification for the packet flow associated with the subscriber; and Classification operations includes classifying a current flow using historical flow data associated with. e.g., an IP address which would be associated with a network device and its associated user/subscriber. <FIG(s). 1, 3, 4, 5, 6; para. 0008, 0045-0067>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood with the embodiment(s) disclosed by Su_620. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved classification techniques for flows and QoS. See para. 0001-0003.
However in a similar endeavor, YAN_255 teaches
	sending a communication to a control-plane element to update the restoration information associated with the packet flow. QoS processing network element sends service flow table to an SDN controller, the flow table associated with at least one packet flow. SDN controller functions in an equivariant manner as the claimed control-plane element and the 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood and Su_620 with the embodiment(s) disclosed by YAN_255. One of ordinary skill in the art would have been motivated to make this modification in order to improve QoS control efficiency in a flow-based network. See Background, para. 0006.

Claim(s) 8
Sherwood does not explicitly teach
wherein determining the classification for the packet flow using the prior packet flow associated with the subscriber is performed by at least one of a plurality of user plane elements and the restoration information is communicated to the control-plane element by the at least one of the plurality of user plane elements.
However in a similar endeavor, Su_620 teaches
	wherein determining the classification for the packet flow using the prior packet flow associated with the subscriber is 
performed by at least one of a plurality of user plane elements and the restoration information is communicated to the control-plane element by the at least one of the plurality of user plane elements. Classifier can be embodied in a network device such as a CPE. It would be well known that there exist in the world more than one CPE and accordingly Su_620's classifier in a CPE is one of a plurality of CPEs in the world.  <FIG(s). 1, 3; para. 0008, 0027-0029, 0039, 0045-0067; Claim 3>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood with the embodiment(s) disclosed by Su_620. One of ordinary skill in the art would have been motivated 

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sherwood (NPL_Sherwood: “FlowVisor: A Network Virtualization Layer” 2009) in view of OpenFlowSpec (NPL - “OpenFlow Switch Specification” 2009), and further view of Wu_211 (US20190261211)
Claim(s) 10, 16
Sherwood does not explicitly teach
	determining, by the user-plane element, a termination or deletion of the packet flow associated with the subscriber; and
	sending a communication to a control-plane element that indicates that restoration information associated with the packet flow is to be removed at the control-plane element.
However in a similar endeavor, OpenFlowSpec teaches
	determining, by the user-plane element, a termination or deletion of the packet flow associated with the subscriber; and [Openflow switch determines to delete flow entries which effectively deletes the flow for the switch < Section: 4.1.2 Asynchronous, 4.6 Flow Table Modification Messages >]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood with the embodiment(s) disclosed by OpenFlowSpec. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved flow management techniques that is vendor hardware independent <Section: Introduction>.
However in a similar endeavor, Wu_211 teaches
	sending a communication to a control-plane element that indicates that restoration information associated with the packet flow is to be removed at the control-plane element. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood and OpenFlowSpec with the embodiment(s) disclosed by Wu_211. One of ordinary skill in the art would have been motivated to make this modification in order to to perform improved QoS control on an uplink data packet. See para. 0008.
Claim(s) 9
Sherwood does not explicitly teach
	receiving, by the user-plane element, restoration information for one or more prior packet flows from a control-plane element.
However in a similar endeavor, OpenFlowSpec teaches
	receiving, by the user-plane element, restoration information for one or more prior packet flows from a control-plane element. Openflow switch receives, from a controller, instructions to add and/or modify flow entries for different flows <Section: Switch Components, Flow Table, Flow Table Modification Messages>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood with the embodiment(s) disclosed by OpenFlowSpec. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved flow management techniques that is vendor hardware independent <Section: Introduction>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sherwood (NPL_Sherwood: “FlowVisor: A Network Virtualization Layer” 2009) in view of Su_620 (US20180131620), in view of YAN_255 (US20200359255), and further view of OpenFlowSpec (NPL - “OpenFlow Switch Specification” 2009)
Claim(s) 6
Sherwood does not explicitly teach
wherein the restoration information comprises:
	flow information identifying one or more of: 
a source address, 
a source port, 
a destination address, 
a destination port, 
a protocol, and 
a flow identifier associated with the packet flow; and
	at least one of: 
a rule name or 
a rule identifier that indicates the rule associated with the packet flow;
an application identifier that indicates an application associated with the packet flow; and
an application instance identifier that is associated with the application.
However in a similar endeavor, OpenFlowSpec teaches
wherein the restoration information comprises: 
	flow information identifying one or more of: 
a source address, [Flow entries includes a parameter for source address <Table 1, 2 Section: Flow Action Structures>]
a source port, [Flow entries includes a parameter for ingress ports <Table 1, 2, Section: Flow Action Structures>]

a protocol, and [Flow entries includes a parameter for transport type <Table 1, 2 Section: Flow Action Structures>]
	at least one of: 
a rule name or [Actions for the flow entries include parameter names for the actions <Section: 5.2.4 Flow Action Structures>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood, Su_620 and YAN_255 with the embodiment(s) disclosed by OpenFlowSpec. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved flow management techniques that is vendor hardware independent <Section: Introduction>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sherwood (NPL_Sherwood: “FlowVisor: A Network Virtualization Layer” 2009) in view of OpenFlowSpec (NPL - “OpenFlow Switch Specification” 2009)
Claim(s) 20
Sherwood does not explicitly teach
wherein the restoration information comprises:
flow information identifying one or more of: 
a source address, 
a source port, 
a destination address, 
a destination port, 
a protocol, and 

	at least one of: 
a rule name or a rule identifier that indicates the rule associated with the packet flow;
an application identifier that indicates an application associated with the packet flow; and
		an application instance identifier that is associated with the application.
However in a similar endeavor, OpenFlowSpec teaches
wherein the restoration information comprises: 
	flow information identifying one or more of: 
a source address, [Flow entries includes a parameter for source address <Table 1, 2 Section: Flow Action Structures>]
a source port, [Flow entries includes a parameter for ingress ports <Table 1, 2, Section: Flow Action Structures>]
a destination address, [Flow entries includes a parameter for source address <Table 1, 2 Section: Flow Action Structures>]
a protocol, and [Flow entries includes a parameter for transport type <Table 1, 2 Section: Flow Action Structures>]
	at least one of: 
a rule name or [Actions for the flow entries include parameter names for the actions <Section: 5.2.4 Flow Action Structures>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood with the embodiment(s) disclosed by OpenFlowSpec. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved flow management techniques that is vendor hardware independent <Section: Introduction>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sherwood (NPL_Sherwood: “FlowVisor: A Network Virtualization Layer” 2009) in view of Brahmaroutu_164 (US20060233164)
Claim(s) 2, 13, 18
As discussed for the base claims, Sherwood teaches
a packet flow associated with the subscriber. In some cases, the packet flow is associated with a particular set of users (i.e., a subscriber). For example, packet flows corresponding to traffic for the set of users that have opted into Bob’s experimental network. <FIGs. 1; Section: 3. FLOWVISOR ARCHITECTURE >]
Sherwood does not explicitly teach
wherein the at least one data packet is received following a failure of the user-plane element or another user-plane element that handled a prior packet flow
However in a similar endeavor, Brahmaroutu_164 teaches
	wherein the at least one data packet is received following a failure of another user-plane element that handled a prior packet flow. Backup switch would receive packet flow after a failed switch previously handing the data flow fails. <para. 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood with the embodiment(s) disclosed by Brahmaroutu_164. One of ordinary skill in the art would have been motivated to make this modification in order to optimize performance and availability of network switches while minimizing design complexity. See Background, para. 0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sherwood (NPL_Sherwood: “FlowVisor: A Network Virtualization Layer” 2009) in view of Su_620 
Claim(s) 5
As discussed above, Sherwood teaches
information that particularly restoration information  <FIGs. 2, 3; Section: 3.3 System Description >
Sherwood does not explicitly teach
wherein information is included in a Packet Forwarding Control Protocol Session Report message communicated to the control-plane element.
However in a similar endeavor, Talebi Fard_319 teaches
	wherein the restoration information is included in a Packet Forwarding Control Protocol Session Report message communicated to the control-plane element. PFCP session report is sent to a control plane function from a user plane function. <FIG(s). 21; para. 0354-0356>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood, Su_620 and YAN_255 with the embodiment(s) disclosed by Talebi Fard_319. One of ordinary skill in the art would have been motivated to make this modification in order to provide an efficient and reliable method for release of resources upon completion of the data packet transmission and may cause inefficient use of network resources. See para. 0328, 0330.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter over the prior art but rejected to herein.
Claim(s) 7
The claim(s) include allowable subject matter with respect to the prior art and would be allowable if:
 (i) Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(ii) Amended to overcome other non-prior art rejections and/or objections presented herein (e.g., 35 USC 112 and 101 rejections, double patenting), including rejections/objections directed to base and intervening claims.
(iii) In cases where claim limitations were unclear/indefinite and the Examiner indicated what he/she thought what the limitations attempted to convey, any clarifying amendments would need to be commensurate with the Examiner’s interpretation.
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).
Relevant Cited References
US20140160924
US20200259741

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717. The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415